No. 81-544

                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1982




LAURENCE G. CHRISTIE, et dl.,
                Plaintiffs and Respondents,
         -vs-

CHARLES A. PAPKE, et dl.,
                Defendants and Appellants.




Appeal from:    District Court of the Eighteenth Judicial District,
                In and for the County of Gallatin, The Honorable
                Joseph B. Gary, Judge presiding.


Counsel of Record :


     For Appellants:
                Bolinger and Higgins, Bozemzn, Montana


     For Respondents:
                Nash and Nash, Bozeman, Montana




                                Submitted on Briefs:     May 20, 1982
                                              Decided:   November 9, 1982


Filed:
         \      7982
M r . J u s t i c e D a n i e l J. Shea d e l i v e r e d t h e Opinion of t h e
Court.


        Defendants, C h a r l e s A . Papke, e t a l , a p p e a l from a

judgment of t h e G a l l a t i n County D i s t r i c t C o u r t q u i e t i n g

t i t l e t o c e r t a i n l a n d s i n f a v o r o f t h e p l a i n t i f f s , Laurence

G.   C h r i s t i e and h i s w i f e .

        T h i s c a s e i n v o l v e s a boundary d i s p u t e between a d j a c e n t

landowners.          P l a i n t i f f , Laurence G. C h r i s t i e ( C h r i s t i e )

b r o u g h t t h i s q u i e t t i t l e a c t i o n t o d e t e r m i n e ownership of a

t r i a n g u l a r s t r i p of l a n d l y i n g a l o n g t h e boundary between

t h e p a r t i e s ' lands.       The t r i a l c o u r t , s i t t i n g w i t h o u t a

j u r y , h e l d f o r C h r i s t i e and o r d e r e d t h a t C h r i s t i e ' s t i t l e t o

t h e disputed s t r i p be quieted.                 The t r i a l c o u r t a l s o o r d e r e d

t h e d e f e n d a n t s (Papke) t o r e b u i l d a f e n c e which h e had t o r n

down o r t o pay f o r t h e r e c o n s t r u c t i o n .

        Papke c o n t e n d s t h a t t h e t r i a l c o u r t e r r e d i n n o t f i n d i n g

t h a t an i m p l i e d a g r e e d boundary was e s t a b l i s h e d by a f e n c e

b u i l t i n 1920, and t h a t t h e t r i a l c o u r t s h o u l d a l s o have

found t h a t Papke c o u l d r e c o v e r money h e s p e n t t o r e p l a c e t h e

1920 f e n c e which C h r i s t i e had d e s t r o y e d .          W e affirm.

        Both p a r t i e s ' p r e d e c e s s o r s i n i n t e r e s t r e c e i v e d t i t l e

t o t h e i r p r o p e r t y by p a t e n t from t h e U n i t e d S t a t e s government.

The boundary between t h e p r o p e r t i e s i s d e s c r i b e d i n b o t h

deeds as t h e q u a r t e r s e c t i o n l i n e .        I n 1920, a t e n a n t of

C h r i s t i e ' s p r e d e c e s s o r i n i n t e r e s t b u i l t a f e n c e which

s e r v e d a s a boundary between t h e p r o p e r t i e s u n t i l 1976.

        I n 1976, C h r i s t i e h i r e d a l i c e n s e d s u r v e y o r .       The

survey r e s u l t s i n d i c a t e d t h a t t h e a c t u a l q u a r t e r s e c t i o n

l i n e w a s l o c a t e d somewhat s o u t h of t h e 1920 f e n c e l i n e .

Papke's land l i e s d i r e c t l y south of C h r i s t i e ' s .               T h i s meant

t h a t t h e 1920 f e n c e d e p r i v e d C h r i s t i e o f t h e f u l l u s e o f t h e

l a n d d e s c r i b e d i n h i s deed.
     In 1978, Christie destroyed the 1920 fence and built a
fence along the boundary indicated in the 1976 survey.     In
1980, Papke destroyed the new fence and reestablished the

1920 fence.   This suit followed.
     Papke argues that because the 1920 fence served as a
boundary for approximately 58 years and because Christie

helped to maintain the fence; that at some point the fence
became the actual boundary by implied agreement.
    Although we have recognized the right of adjoining
property owners to establish an agreed boundary line (~yrick
v. Peet (1919), 56 Mont. 13, 180 P. 574), under    own send v.

Kuokol the parties are required to prove by clear and con-

vincing evidence all elements of an implied agreed boundary.
In Townsend, 148 Mont. 1, at 6, 416 P.2d 532, at 535, we
stated:

    "[iln order to establish an agreed boundary
    line, the evidence must show more than mere
    acquiescence and occupancy for the time prescribed
    by the statute of limitations; it must go further
    and show that there was uncertainty in the location
    of the line, that there was an agreement among the
    coterminus owners, express or implied, fixing
    the line, and that there was an actual designation
    of the line upon the ground and occupation in
    accordance therewith."
     In a memorandum accompanying the findings and conclusions
(a most helpful device to an appellate court), the trial
court applied Townsend, and stated that "[iln this case the
evidence was not clear and convincing that the parties or
predecessors in interest had agreed that the fence line
would be the dividing line."
     Although Christie helped to maintain the 1920 fence,
his long acquiescence in the existence of the 1920 fence
did not create an implied agreement establishing a boundary.
Papke cites authority from other jurisdictions holding that
l o n g a c q u i e s c e n c e i s enough.      However, o u r law i s t o t h e

c o n t r a r y , and w e choose t o f o l l o w i t .           (Townsend v. Kuokol,

supra. )

        The r u l e i s t h a t "where          . . .     two a d j o i n i n g p r o p r i e t o r s

a r e d i v i d e d by a f e n c e which t h e y suppose t o be t h e t r u e

l i n e , t h e y a r e n o t bound by t h e supposed l i n e , b u t must

conform t o t h e t r u e l i n e when i t i s a s c e r t a i n e d . " Myrick
                                      in
v. P e e t , s u p r a ; reaffirmec$?'Schmuclc v. Beck ( 1 9 2 5 ) , 72 Mont.

6 0 6 , 234 P .     477; and Reel v. W a l t e r ( 1 9 5 7 ) , 1 3 1 Mont. 3 3 2 ,

309 P.2d 1027.              The t r i a l c o u r t found t h e most c r e d i b l e

e v i d e n c e o f t h e t r u e boundary t o be t h e 1976 s u r v e y .                The

t r i a l c o u r t had b e f o r e i t t h e t e s t i m o n y o f t h e s u r v e y o r and

t h e p l a t p r e p a r e d by him.       The e v i d e n c e s u p p o r t s t h e f i n d i n g

t h a t t h e s u r v e y had been p r o p e r l y made and t h e l i n e p r o p e r l y

located.

        Our h o l d i n g on t h e i m p l i e d boundary i s s u e means t h a t

Papke would have no r i g h t t o r e c o v e r on h i s c o u n t e r c l a i m

a s k i n g f o r f e n c e c o n s t r u c t i o n e x p e n s e s i n c u r r e d when he

r e b u i l t t h e 1920 f e n c e which C h r i s t i e had t o r n down i n 1978.

        I n ruling for plaintiff Christie, the t r i a l court

o r d e r e d t h a t Papke, i n l i e u of damages, must r e e s t a b l i s h t h e

f e n c e a l o n g t h e t r u e boundary l i n e s u r v e y e d by Ronald L .

Burgess i n 1976.             The t r i a l c o u r t gave Papke 1 1/2 months

a f t e r judgment t o comply w i t h i t s o r d e r t o r e c o n s t r u c t t h e

f e n c e . T h a t judgment was s t a y e d pending t h i s a p p e a l .                In

a f f i r m i n g w e remand t o t h e t r i a l c o u r t t o d e t e r m i n e a

p r o p e r t i m e f o r Papke t o b u i l d t h e f e n c e o r t o pay damages

i n l i e u of c o n s t r u c t i o n .

        Affirmed and remanded.
We Concur:
          ,/
           /




- ,
/
      I

      /   Justices   t